     Case 2:20-cv-01688-TLN-CKD Document 4 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHANNON O. MURPHY, SR.,                             No. 2:20–cv–01688–TLN–CKD PS

12                         Plaintiff,                     ORDER TO SHOW CAUSE

13            v.
14    JP MORGAN CHASE & CO.,
15                         Defendant.
16

17           On September 18, 2020, the court granted plaintiff’s application to proceed in forma

18   pauperis and dismissed plaintiff’s complaint with leave to amend. (ECF No. 3.) Plaintiff was

19   given 28 days to file a first amended complaint and cautioned that failure to timely comply with

20   the order would result in a recommendation that this action be dismissed. (Id.) The applicable

21   deadline has now passed, and the court’s records show that plaintiff failed to file either an

22   amended complaint or a notice of voluntary dismissal.

23           The court has considered whether this action should be dismissed at this juncture due to

24   this failure. Nevertheless, in light of plaintiff’s pro se status, and the court’s desire to resolve the

25   action on the merits, the court first attempts lesser sanctions by issuing this order to show cause.

26           Accordingly, IT IS ORDERED that:

27                 1. Within 14 days of the date of this order, plaintiff shall show cause in writing why

28                    this action should not be dismissed with prejudice pursuant to Federal Rule of
                                                          1
      Case 2:20-cv-01688-TLN-CKD Document 4 Filed 10/21/20 Page 2 of 2


 1                      Civil Procedure 41(b) based on plaintiff’s failure to comply with the court’s order

 2                      and failure to prosecute this case;

 3                   2. Within 14 days of the date of this order, plaintiff shall file a first amended

 4                      complaint, or a notice of voluntary dismissal, in compliance with the court’s

 5                      September 18, 2020 order;

 6                   3. Failure to timely comply with the terms of this order will result in a

 7                      recommendation that this action be dismissed with prejudice pursuant to Federal

 8                      Rule of Civil Procedure 41(b); and

 9                   4. The Clerk of Court shall serve a copy of the court’s September 18, 2020 order on

10                      plaintiff along with this order.

11   Dated: October 21, 2020
                                                           _____________________________________
12
                                                           CAROLYN K. DELANEY
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16   19, murp.1688

17

18

19

20
21

22

23

24

25

26
27

28
                                                              2
